Title: To Thomas Jefferson from Albert Gallatin, 1 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  [1 Nov. 1804]
               
               In order to complete the estimates for 1805, it is necessary to know the number and rank of commanding officers in the District of Louisiana. I will thank you to enclose me such list; the calculation of the emoluments I can make out myself. The appropriation necessary for Louisiana will be stated as followeth 
               
                  
                     Territory of Orleans
                     
                  
                  
                     Governor
                     
                     
                     5,000
                     
                  
                  
                     Secretary
                     
                     
                     2,000
                     
                  
                  
                     Three judges
                     
                     
                     6,000
                     
                  
                  
                     Legislative council
                     
                     
                     
                  
                  
                     13 members 120 days @ 4 drs.
                     6,240
                     
                  
                  
                  
                     Contingent expenses of 
                     
                     
                  
                  
                     Secretary’s office
                     1000
                     }
                     2,000
                     
                  
                  
                     Do. of legislative council
                     1000
                     
                  
                  
                     
                     
                     
                     
                     
                           21,240
                  
               



               Territory of Indiana—
               In the district of Louisiana 
               Pay & emoluments of commanding officers of districts 
               Colonel — — — 
               Majors — — — 
               Captains — — — 
               
               The 2300 dollars for district judge, attorney and marshal will be placed with the other expences of district courts—
               With great respect Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            